Case 6:19-cv-02140-WWB-EJK Document 26 Filed 01/22/20 Page 1 of 3 PageID 302




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

 BRUNO BALASSIANO, on behalf of himself
 and those similarly situated,

          Plaintiff,

 v.

 FOGO DE CHAO CHURRASCARIA
                                                     Case No.: 6:19-cv-2140-ORL-78EJK
 (ORLANDO) LLC, a foreign limited liability
 company, FOGO DE CHAO
 CHURRASCARIA (JACKSONVILLE)
 LLC, a foreign limited liability company,
 FOGO DE CHAO CHURRASCARIA
 (MIAMI) LLC, a foreign limited liability
 company,

       Defendants.
 ______________________________________/

                PLAINTIFF’S ASNWERS TO COURT INTERROGATORIES

      1. During what period of time were you employed by the Defendant? October 2015 to
         February 2018

      2. Who was your immediate supervisor? Dejair Zulliani

      3. Did you have a regularly scheduled work period? If so, specify. 5 to 6 days a week.

      4. What was your title or position? Briefly describe your job duties. I worked as a
         guacho/carver and server. I would serve food and drinks. I would also season the
         meats, place them on skewers and load them into the rotisserie machines

      5. What was your regular rate of pay? Minimum wage minus $3.02 plus portion of the tips.

      6. What is the nature of your claim (check all that apply)?
         _____Off the clock work (Defendant failed to record, or prohibited you from
         recording, all of your working time;
         _____Misclassification (Defendant mistakenly classified you as exempt from overtime);
         _____Miscalculation (Defendant failed to correctly calculate your compensation);
         ___X_Other (Please describe): Improper use of the tip credit; misappropriation of tips
Case 6:19-cv-02140-WWB-EJK Document 26 Filed 01/22/20 Page 2 of 3 PageID 303




   7. Provide an accounting of your claim, including:
      (a) dates: October 2015 to February 2018
      (b) regular hours worked: avg 38 hours per week
      (c) over-time hours worked: n/a
      (d) pay received versus pay claimed: repayment of the tip credit ($3.02/hour)
      (e) total amount claimed: $13,279.88
      Plaintiff also seeks reimbursement of misappropriated tips but needs additional
      records to calculate that amount. Plaintiff will revise the damage calculations upon
      receipt of those records.

   8. If you have brought this case as a collective action:
      (a) Describe the class of employees you seek to include in this action. Carvers and Servers
      who worked for Defendant five years prior to the filing of this Complaint. See
      Amended Complaint.
      (b) Has an opt-in notice been filed for every potential opt-in Plaintiff who has identified
      himself or herself as a person who wishes to join this action? No.

   9. Please specify all attorney's fees and costs incurred to date. With respect to attorney's fees,
      please provide the hourly rate(s) sought and the number of hours expended by each person
      who has billed time to this case. I have no personal knowledge of the fees and costs my
      attorney are claiming. To date, it is my understanding that counsel for Plaintiff is
      claiming he has expended fees/costs as follows:
      Fees
              Attorney Hours          135.2           (rate TBD)
              Paralegal Hours         46              (rate TBD)
              Costs                   $501.46

   10. When did you (or your attorney) first complain to your employer about alleged violations
       of the FLSA? I complained several times to the manager. I do not recall the exact
       date.

   11. Was this complaint written or oral? (If a written complaint, please attach a copy). Verbally

   12. What was your employer’s response? (If a written response, please attach a copy). That
       we needed to contact the corporate headquarters.




                                                 2
Case 6:19-cv-02140-WWB-EJK Document 26 Filed 01/22/20 Page 3 of 3 PageID 304
